Filed 8/25/14 Daimler AG v. Superior Court CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     THIRD APPELLATE DISTRICT

                                                    (Sacramento)
                                                         ----




DAIMLER AG,                                                                               C073449

                   Petitioner,                                                   (Super. Ct. No.
                                                                         34-2009-00041066-CU-PL-GDS)
         v.

THE SUPERIOR COURT OF
SACRAMENTO COUNTY,

                   Respondent;

DAVID PIERSON et al.,

                   Real Parties in Interest.



         This opinion will be an exercise in brevity. That is because, while the present writ
proceedings have been pending before us, no less an authority than the United States
Supreme Court has decided the dispositive jurisdictional issue posed here. In Daimler
AG v. Bauman (2014) 571 U.S. ___ [187 L.Ed.2d 624] (Bauman), the high court
concluded that Daimler AG’s (Daimler) affiliations with California are insufficient to


                                                             1
subject it to general (all-purpose) personal jurisdiction in California. (Id. at p. ___
[187 L.Ed.2d at pp. 637-639].) Consequently, we shall issue a peremptory writ of
mandate directing the trial court, which did not have the benefit of Bauman, to vacate its
denial order and to enter an order granting Daimler’s motion to quash service of
summons for lack of personal jurisdiction.1

       This matter involves a product liability claim concerning a 2000 Jeep Cherokee
designed, manufactured, and distributed by Chrysler Corporation, a corporation Daimler
owned for a time.2 The Cherokee was sold in California to a California plaintiff, who
was fatally injured in the vehicle in a California accident.3 According to plaintiff,
Daimler concedes that personal jurisdiction over Mercedes-Benz USA, LLC (MBUSA) is
proper; plaintiff describes MBUSA as Daimler’s subsidiary, national distributor in the
United States, and sales arm in California.

       The issue in this writ proceeding is whether California state courts have general
personal jurisdiction over Daimler. Plaintiff agrees that California does not have specific
personal jurisdiction over Daimler on the facts here.

       The due process based personal jurisdiction requirement, for out-of-state
defendants, of “minimum contacts” with the state (so as not to offend “ ‘fair play and
substantial justice’ ”), set forth in International Shoe Co. v. Washington (1945) 326 U.S.

1 We initially denied Daimler’s petition for writ of mandate, relying on conflicting
authority before Bauman was decided. The California Supreme Court granted review of
our mandate denial and, after Bauman was decided, transferred this matter to us with
directions to vacate our denial and to issue an order to show cause why the relief sought
in Daimler’s writ petition should not be granted in light of Bauman. After we issued the
order to show cause, the parties filed, respectively, an amended return and a reply to that
return.
2 Daimler sold Chrysler in 2007.

3 In this writ proceeding, plaintiffs are actually the real parties in interest; for simplicity,
we refer to the real parties as plaintiff.


                                               2
310, 316 [90 L.Ed. 95, 102], foreshadowed the development of two categories of personal
jurisdiction: (1) specific (or conduct linked) jurisdiction, which has become the
centerpiece of modern jurisdiction theory; and (2) the less well-known general (or
all-purpose) jurisdiction. (Bauman, supra, 571 U.S. at p. ___ [187 L.Ed.2d at pp. 633-
634, 630].)

       A state court may assert general (all-purpose) jurisdiction over a foreign
corporation “ ‘to hear any and all claims against [the corporation]’ only when the
corporation’s affiliations with the State . . . are so constant and pervasive [(e.g., place of
incorporation or principal place of business)] ‘as to render [the corporation] essentially at
home in the forum State.’ ” (Bauman, supra, 571 U.S. at p. ___ [187 L.Ed.2d at p. 630],
quoting Goodyear Dunlop Tires Operations, S.A. v. Brown (2011) 564 U.S.___, ___
[180 L.Ed.2d 796, 803], italics added; see also Bauman, at p. ___ [187 L.Ed.2d at
pp. 639-640].)

       Plaintiff concedes that California is neither Daimler’s place of incorporation nor
principal place of business, but argues that Daimler has significant California contacts
through its exclusive distributor MBUSA—specifically, MBUSA’s sales, marketing, and
servicing activities are essential to Daimler’s sale of cars in California, and plaintiff’s
claim involves the sale and servicing of the car at issue.

       However, as Bauman concluded, “Even if we were to assume that MBUSA is at
home in California, and further to assume MBUSA’s contacts are imputable to Daimler,
there would still be no basis to subject Daimler to general jurisdiction in California, for
Daimler’s slim contacts with the State hardly render it at home there.” (Bauman, supra,
571 U.S. at p. ___ [187 L.Ed.2d at p. 639].)

       Admittedly, Bauman’s facts are markedly different from the facts here (in
Bauman, foreign plaintiffs sued Daimler in federal district court in California for human
rights violations by Mercedes-Benz Argentina, a Daimler subsidiary; those alleged

                                               3
violations occurred entirely outside the United States, and jurisdiction was predicated on
MBUSA’s California contacts). (Bauman, supra, 571 U.S. at p. ___ [187 L.Ed.2d at
pp. 629-630].) But the concept of general (all-purpose) personal jurisdiction transcends
these facts because it confers a jurisdictional status upon a qualifying out-of-state
defendant—such a defendant may be sued in that jurisdiction on any and all claims
against it, wherever in the world those claims may arise. (See Bauman, supra, 571 U.S.
at p. ___ [187 L.Ed.2d at p. 630].) Bauman has determined that Daimler is not subject to
general personal jurisdiction in California even if it is assumed that MBUSA is at home
in California and that MBUSA’s California contacts are imputable to Daimler.

                                      DISPOSITION

       Let a peremptory writ of mandate issue directing respondent superior court to
vacate its denial order and to enter a new and different order granting Daimler’s motion
to quash service of summons for lack of personal jurisdiction. Daimler is awarded its
costs in this proceeding. (Cal. Rules of Court, rule 8.493(a)(1)(A).)




                                                              BUTZ             , J.



We concur:



      HULL                  , Acting P.J.



      MURRAY                , J.




                                              4